DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/28/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 states the limitation “computing the correcting” on lines 1-2. Further dependent claims refer to this feature with the phrasing “the correcting” which corresponds more directly to the phrasing of independent claim 1. Examiner suggests using the same language as the other claims, or if referring to the “computing” step of claim 1 to use only that claim language instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the limitation “temperature versus image frame curve” is stated in line 3. This feature is not specifically referenced in the applicant’s specification or the submitted drawings, and in light of the 112(b) rejection below it is unclear how the specification supports this feature. It appears the only curve referenced in the specification is the “temperature-corrected displacement-versus-time profile or curve 42” on pages 7-8 of the submitted specification. As discussed in the 112(b) rejection below, it is unclear if the claim limitation is referring to temperature maps on image frames throughout multiple image frames, or whether it is a temperature curve based on specific pixels or averaged temperature regions in an image tracked as a “curve” along multiple image frames. If it is the latter interpretation, it is further unclear if the 
Regarding claims 4 and 19, the limitation “temperature versus image frame curve” is also claimed and similarly rejected for the reasons discussed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “temperature versus image frame curve” is stated in line 3. This feature is not specifically referenced in the applicant’s specification or the submitted drawings, and thus it is unclear what the limitation is referring to. Without support from the specification, it is unclear what type of temperature versus image frame curve the limitation is referring to. It appears the only curve referenced in the specification is the “temperature-corrected displacement-versus-time profile or curve 42” on pages 7-8 of the submitted specification. For example, it is unclear if the claim limitation is referring to temperature maps on image frames throughout multiple image frames, or whether it is a temperature curve based on specific pixels or averaged temperature regions in an image tracked as a “curve” along multiple image frames. Furthermore, the limitation could refer to a gradient curve within an image frame that 
Regarding claims 4 and 19, the limitation “temperature versus image frame curve” is also claimed and similarly rejected for the reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Auboiroux, V., et al. (“ARFI-Prepared MRgHIFU in Liver: Simultaneous Mapping of ARFI-Displacement and Temperature Elevation, Using a Fast GRE-EPI Sequence,” Magnetic Resonance in Medicine. Vol 68, 2012. P. 932-946) hereinafter Auboiroux, in view of Gross (U.S. Pub. No. 20120133362) hereinafter Gross.
Regarding claim 1, primary reference Auboiroux teaches:
A Magnetic Resonance Acoustic Radiation Force Imaging (MR-ARFI) apparatus (abstract, MR acoustic radiation force imaging) comprising: 
a magnetic resonance (MR) imaging device configured to perform gradient echo (GRE) imaging (page 933, col 1 and 2, the GREEPI-ARFI-MRT MRI pulse sequence as further depicted in figure 1 is a form of gradient echo (GRE) imaging as denoted by the Methods, Segmented GREEPI-ARFI-MRT Sequence, with the 3 T whole body MRI scanner considered to be the magnetic resonance imaging device as claimed) including successive MR dynamics with opposite encoding of displacement to generate MR-ARFI data of a subject in which the MR-AFRI data comprises successive image frames with opposite encoding of displacement (pages 933-934, Methods, Segmented GREEPI-ARFI-MRT Sequence, as depicted in figure 1 and described in paragraph 3 of page 934, the encoding gradients form opposite (positive and negative) successive slice encoding gradients for the interleaved alternating polarity with each successive image from shown in figure 1a and figure 1b after subtraction of the temporal reference phase); 
an ultrasound device configured to apply sonication to the subject over sonication time intervals during the GRE imaging (pages 933-934, Methods, Segmented GREEPI-ARFI-MRT Sequence, and figure 1, the HIFU pulse includes the ultrasound device configured to apply sonication to the subject at intervals during the segmented GREEPI-ARFI-MRT pulse sequence; pages 934-935, MRgHIFU Device, the 256 element phased array transducer is considered to be the ultrasound device that applies sonication to the subject); and 
an electronic processor programmed to perform an MR-ARFI data processing method applied to image elements at image frames of the MR-AFRI data (page 935, On Line Simultaneous ARFI and PRFS Temperature Monitoring, the “postprocessing interface” is considered to be the electronic processor programmed to perform the data processing) including: 
On Line Simultaneous ARFI and PRFS Temperature Monitoring, equation [5] provides a displacement calculation/computation on a pixel-by-pixel basis (image element at the image frame) with the positive and negative phase polarity encoding gradient values of the succeeding and preceding image frames utilized in the displacement calculation Φ+ and Φ- as shown in equations [5] and [6]; see also page 935, Phantom Studies), and 
Primary reference Auboiroux fails to teach:
correcting the computed displacement for a temperature change for the image element between the image frame and the succeeding or preceding image frame to generate a temperature-corrected displacement for the image element at the image frame, wherein the temperature change is determined using the MR-AFRI data
However, the analogous art of Gross of a magnetic resonance system and method to separate an MR system-dependent phase influence from a subject dependent phase influence to produce higher quality imaging signals (abstract, [0004]-[0007]) teaches:
correcting the computed displacement for a temperature change for the image element between the image frame and the succeeding or preceding image frame to generate a temperature-corrected displacement for the image element at the image frame, wherein the temperature change is determined using the MR data ([0009]-[0010]; [0011]-[0017], describe the temperature-correcting feature with the subject-dependent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force apparatus of Auboiroux to incorporate the correcting of the computed displacement for a temperature change as taught by Gross because it is otherwise difficult to completely suppress the signals of unwanted tissue portions and correcting the phase displacement on the image data set provides the user with higher signal-to-noise ratios and increased image quality ([0004]-[0007]). 
Regarding claim 7, the combined references of Auboiroux and Gross teach all of the limitations of claim 1. Primary reference Auboiroux further fails to teach:

However, the analogous art of Gross of a magnetic resonance system and method to separate an MR system-dependent phase influence from a subject dependent phase influence to produce higher quality imaging signals (abstract, [0004]-[0007]) teaches:
generating a temperature-corrected displacement image for a displayed image frame comprising the temperature-corrected displacements for the image elements at the displayed image frame ([0009]-[0010]; [0011]-[0017], describe the temperature-correcting feature with the subject-dependent influence converted into a temperature change of the susceptibility with this further configured to calculate the susceptibility to the temperature change of the tissue. The system-dependent phase is subtracted from the measured phase to determine the subject-dependent phase and thus determine the temperature change using the MR data and the Dixon technique. See further [0014] for description of the chemical shift of the water and fat and the phase influence due to temperature; [0027]-[0047], provide a more detailed description of the temperature change determination calculation that as shown in figure 3 includes images 21-24 with the preceding and succeeding images utilized to provide phase calculation of the region of interest of the image. See specifically [0040]-[0048], which describe the temperature information from the phase shifts and the temperature change calculation. “In summary, the present invention enables the calculation of susceptibility changes in fat given 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force computing device of Auboiroux and Gross to incorporate the computing of the computed displacement for a temperature change as taught by Gross because it is otherwise difficult to completely suppress the signals of unwanted tissue portions and correcting the phase displacement on the image data set provides the user with higher signal-to-noise ratios and increased image quality ([0004]-[0007]). 
Regarding claim 10, primary reference Auboiroux teaches:
A non-transitory storage medium storing instructions readable and executable by an electronic processor (page 935, On Line Simultaneous ARFI and PRFS Temperature Monitoring, the “postprocessing interface” is considered to be the electronic processor)  to perform a Magnetic Resonance Acoustic Radiation Force Imaging (MR-ARFI) method operating on MR-AFRI data of a subject (page 933, col 1 and 2, the GREEPI-ARFI-MRT MRI pulse sequence as further depicted in figure 1 is a form of gradient echo (GRE) imaging as denoted by the “GREEPI” portion of the pulse sequence title. This pulse sequence is further defined on pages 933-934, Methods, Segmented GREEPI-ARFI-MRT Sequence, with the 3 T whole body MRI scanner considered to be the magnetic resonance imaging device as claimed) comprising successive image frames with opposite encoding of displacement acquired during sonication of the subject over sonication time intervals (pages 933-934, Methods, Segmented GREEPI-ARFI-MRT Sequence, as depicted in figure 1 and described in paragraph 3 of page 934, the 
computing a displacement for an image element at an image frame of the MR-AFRI data from the phase of the image element at the image frame and the phase of the image element at a succeeding or preceding image frame with opposite encoding of displacement (page 935, On Line Simultaneous ARFI and PRFS Temperature Monitoring, equation [5] provides a displacement calculation/computation on a pixel-by-pixel basis (image element at the image frame) with the positive and negative phase polarity encoding gradient values of the succeeding and preceding image frames utilized in the displacement calculation Φ+ and Φ- as shown in equations [5] and [6]; see also page 935, Phantom Studies); and 
a contiguous plurality of image frames of the MR-AFRI data to generate a displacement versus time profile for the image element (figure 1, shows a tissue displacement versus time profile which would be temperature-corrected displacement when the image data is phase corrected utilizing the feature of secondary reference Gross. Page 935, Phantom Studies, “temperature time curves from these two independent experiments were compared off-line”).
Primary reference Auboiroux fails to teach:
computing a temperature-corrected displacement for an image element at an image frame of the MR-AFRI data; and 
repeating the computing for at least one of: 

However, the analogous art of Gross of a magnetic resonance system and method to separate an MR system-dependent phase influence from a subject dependent phase influence to produce higher quality imaging signals (abstract, [0004]-[0007]) teaches:
computing a temperature-corrected displacement for an image element at an image frame of the MR data ([0009]-[0010]; [0011]-[0017], describe the temperature-correcting feature with the subject-dependent influence converted into a temperature change of the susceptibility with this further configured to calculate the susceptibility to the temperature change of the tissue. The system-dependent phase is subtracted from the measured phase to determine the subject-dependent phase and thus determine the temperature change using the MR data and the Dixon technique. See further [0014] for description of the chemical shift of the water and fat and the phase influence due to temperature; [0027]-[0047], provide a more detailed description of the temperature change determination calculation that as shown in figure 3 includes images 21-24 with the preceding and succeeding images utilized to provide phase calculation of the region of interest of the image. See specifically [0040]-[0048], which describe the temperature information from the phase shifts and the temperature change calculation. “In summary, the present invention enables the calculation of susceptibility changes in fat given heated tissue, and the calculation of susceptibility-corrected temperature information with the PRF method”); and 
repeating the computing for at least one of: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force computing device of Auboiroux to incorporate the correcting of the computed displacement for a temperature change as taught by Gross because it is otherwise difficult to completely suppress the signals of unwanted tissue portions and correcting the phase displacement on the image data set provides the user with higher signal-to-noise ratios and increased image quality ([0004]-[0007]). 

repeating the computing for all image elements of the image frame to generate the temperature-corrected displacement image
However, the analogous art of Gross of a magnetic resonance system and method to separate an MR system-dependent phase influence from a subject dependent phase influence to produce higher quality imaging signals (abstract, [0004]-[0007]) teaches:
repeating the computing for all image elements of the image frame to generate the temperature-corrected displacement image ([0009]-[0010]; [0011]-[0017], describe the temperature-correcting feature with the subject-dependent influence converted into a temperature change of the susceptibility with this further configured to calculate the susceptibility to the temperature change of the tissue. The system-dependent phase is subtracted from the measured phase to determine the subject-dependent phase and thus determine the temperature change using the MR data and the Dixon technique. See further [0014] for description of the chemical shift of the water and fat and the phase influence due to temperature; [0027]-[0047], provide a more detailed description of the temperature change determination calculation that as shown in figure 3 includes images 21-24 with the preceding and succeeding images utilized to provide phase calculation of the region of interest of the image. See specifically [0040]-[0048], which describe the temperature information from the phase shifts and the temperature change calculation. “In summary, the present invention enables the calculation of susceptibility 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force computing device of Auboiroux and Gross to incorporate the computing of the computed displacement for a temperature change as taught by Gross because it is otherwise difficult to completely suppress the signals of unwanted tissue portions and correcting the phase displacement on the image data set provides the user with higher signal-to-noise ratios and increased image quality ([0004]-[0007]). 
Regarding claim 17, primary reference Auboiroux teaches:
A Magnetic Resonance Acoustic Radiation Force Imaging (MR-ARFI) method (abstract, MR acoustic radiation force imaging) comprising: 
performing gradient echo (GRE) imaging using a magnetic resonance (MR) imaging device to acquire MR-ARFI data of a subject (page 933, col 1 and 2, the GREEPI-ARFI-MRT MRI pulse sequence as further depicted in figure 1 is a form of gradient echo (GRE) imaging as denoted by the “GREEPI” portion of the pulse sequence title. This pulse sequence is further defined on pages 933-934, Methods, Segmented GREEPI-ARFI-MRT Sequence, with the 3 T whole body MRI scanner considered to be the magnetic resonance imaging device as claimed) in which the MR-AFRI data comprises successive image frames with opposite encoding of displacement (pages 933-934, Methods, Segmented GREEPI-ARFI-MRT Sequence, as depicted in figure 1 and described in paragraph 3 of page 934, the encoding gradients form opposite (positive and negative) successive slice encoding gradients for the interleaved 
applying sonication to the subject over sonication time intervals during the GRE imaging using an ultrasound device (pages 933-934, Methods, Segmented GREEPI-ARFI-MRT Sequence, and figure 1, the HIFU pulse includes the ultrasound device configured to apply sonication to the subject at intervals during the segmented GREEPI-ARFI-MRT pulse sequence; pages 934-935, MRgHIFU Device, the 256 element phased array transducer is considered to be the ultrasound device that applies sonication to the subject); and 
using an electronic processor, for image elements at image frames of the MR-ARFI data (page 935, On Line Simultaneous ARFI and PRFS Temperature Monitoring, the “postprocessing interface” is considered to be the electronic processor programmed to perform the data processing): 
(i) computing displacement as proportional to a difference between the phase in the image frame and the phase in a succeeding or preceding image frame with opposite encoding of displacement (page 935, On Line Simultaneous ARFI and PRFS Temperature Monitoring, equation [5] provides a displacement calculation/computation on a pixel-by-pixel basis (image element at the image frame) with the positive and negative phase polarity encoding gradient values of the succeeding and preceding image frames utilized in the displacement calculation Φ+ and Φ- as shown in equations [5] and [6]; see also page 935, Phantom Studies), and 
Primary reference Auboiroux fails to teach:

However, the analogous art of Gross of a magnetic resonance system and method to separate an MR system-dependent phase influence from a subject dependent phase influence to produce higher quality imaging signals (abstract, [0004]-[0007]) teaches:
(ii) correcting the computed displacements for a temperature change between the image frame and the succeeding or preceding image frame wherein the temperature change is determined using the MR data ([0009]-[0010]; [0011]-[0017], describe the temperature-correcting feature with the subject-dependent influence converted into a temperature change of the susceptibility with this further configured to calculate the susceptibility to the temperature change of the tissue. The system-dependent phase is subtracted from the measured phase to determine the subject-dependent phase and thus determine the temperature change using the MR data and the Dixon technique. See further [0014] for description of the chemical shift of the water and fat and the phase influence due to temperature; [0027]-[0047], provide a more detailed description of the temperature change determination calculation that as shown in figure 3 includes images 21-24 with the preceding and succeeding images utilized to provide phase calculation of the region of interest of the image. See specifically [0040]-[0048], which describe the temperature information from the phase shifts and the temperature change calculation. “In summary, the present invention enables the calculation of susceptibility 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux to incorporate the correcting of the computed displacement for a temperature change as taught by Gross because it is otherwise difficult to completely suppress the signals of unwanted tissue portions and correcting the phase displacement on the image data set provides the user with higher signal-to-noise ratios and increased image quality ([0004]-[0007]). 
Claims 2-3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Auboiroux, in view of Gross as applied to claims 1 or 10 or 17 above, and further in view of Lan et al. (U.S. Pub. No. 20130066584) hereinafter Lan.
Regarding claim 2, the combined references of Auboiroux and Gross teach all of the limitations of claim 1. Primary reference Auboiroux further fails to teach:
wherein computing the correcting includes: 
numerically estimating a temperature derivative for the image element at the image frame from the MR-AFRI data; and 
correcting the computed displacement using the temperature derivative to generate the temperature-corrected displacement for the image element at the image frame.
However, the analogous art of Lan of a temperature estimation method for use with medical imaging systems (abstract) teaches:

numerically estimating a temperature derivative for the image element at the image frame from the medical imaging data ([0144]-[0147], “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient method”. As the combined Auboiroux and Gross invention provides temperature measurement imaging data, this gradient smoothing method to produce a spatially continuous temperature image would be incorporated with the MR-ARFI data); and 
correcting the computed displacement using the temperature derivative to generate the temperature-corrected displacement for the image element at the image frame ([0144]-[0147], “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient method”. As the combined Auboiroux and Gross invention provides temperature measurement imaging data, this gradient smoothing method to produce a spatially continuous temperature image would be incorporated with the MR-ARFI data).

Regarding claim 3, the combined references of Auboiroux, Gross, and Lan teach all of the limitations of claim 2. Primary reference Auboiroux further fails to teach:
wherein the correcting further includes: 
generating a temperature versus image frame curve for the image element from the MR-AFRI data; and 
performing the numeric estimation of the temperature derivative for the image element at the image frame using the temperature versus image frame curve
However, the analogous art of Lan of a temperature estimation method for use with medical imaging systems (abstract) teaches:
wherein the correcting further includes: 
generating a temperature versus image frame curve for the image element from the MR-AFRI data ([0144]-[0147], as described in paragraph [0144], the temperatures are analyzed and corrected for multiple frames, which is considered to be a temperature verses image frame curve as the temperature values will form a curve for particular regions when comparing between multiple frames. Examiner notes that 112 rejections 
performing the numeric estimation of the temperature derivative for the image element at the image frame using the temperature versus image frame curve ([0144]-[0147], as described in paragraph [0144], the temperatures are analyzed and corrected for multiple frames, which is considered to be a temperature verses image frame curve as the temperature values will form a curve for particular regions when comparing between multiple frames. Examiner notes that 112 rejections above should be overcome to more distinctly claim this feature. See also [0144] “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient method”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force apparatus of Auboiroux, Gross, and Lan to incorporate the numerical 
Regarding claim 11, the combined references of Auboiroux and Gross teach all of the limitations of claim 10. Primary reference Auboiroux further teaches:
wherein computing the temperature-corrected displacement includes: 
computing displacement for the image element at the image frame as proportional to a difference between the phase of the image element at the image frame and the phase of the image element at a succeeding or preceding image frame with opposite encoding of displacement (page 935, On Line Simultaneous ARFI and PRFS Temperature Monitoring, equation [5] provides a displacement calculation/computation on a pixel-by-pixel basis (image element at the image frame) with the positive and negative phase polarity encoding gradient values of the succeeding and preceding image frames utilized in the displacement calculation Φ+ and Φ- as shown in equations [5] and [6]; see also page 935, Phantom Studies); 
Primary reference Auboiroux further fails to teach:
numerically estimating a temperature derivative for the image element at the image frame from the MR-AFRI data; and 
correcting the computed displacement for the image element at the image frame using the temperature derivative to generate the temperature-corrected displacement for the image element at the image frame

numerically estimating a temperature derivative for the image element at the image frame from the medical imaging data ([0144]-[0147], “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient method”. As the combined Auboiroux and Gross invention provides temperature measurement imaging data, this gradient smoothing method to produce a spatially continuous temperature image would be incorporated with the MR-ARFI data); and 
correcting the computed displacement for the image element at the image frame using the temperature derivative to generate the temperature-corrected displacement for the image element at the image frame ([0144]-[0147], “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient method”. As the combined Auboiroux and Gross invention provides temperature measurement imaging data, this gradient smoothing method to produce a spatially continuous temperature image would be incorporated with the MR-ARFI data).

Regarding claim 18, the combined references of Auboiroux and Gross teach all of the limitations of claim 17. Primary reference Auboiroux further fails to teach:
wherein the correcting includes: numerically estimating a temperature derivative from the MR-AFRI data; and 
correcting the computed displacement using the temperature derivative
However, the analogous art of Lan of a temperature estimation method for use with medical imaging systems (abstract) teaches:
wherein the correcting includes: numerically estimating a temperature derivative from the MR-AFRI data ([0144]-[0147], “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient method”. As the combined Auboiroux and Gross invention provides temperature measurement imaging 
correcting the computed displacement using the temperature derivative ([0144]-[0147], “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient method”. As the combined Auboiroux and Gross invention provides temperature measurement imaging data, this gradient smoothing method to produce a spatially continuous temperature image would be incorporated with the MR-ARFI data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux and Gross to incorporate the numerical temperature estimation and temperature derive function correction and smoothing feature as taught by Lan because the feature provides an adjustment of the estimated and calculated temperature values in a functional way that provides temperatures that are spatially continuous across the image frames. This provides an enhanced display to the user with more accurate images ([0144]-[0147]).
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Auboiroux, in view of Gross, in further view of Lan as applied to claims 3 or 18 above, and further in view of Kohler (U.S. Pub. No. 20150038828) hereinafter Kohler.
Regarding claim 4, the combined references of Auboiroux, Gross, and Lan teach all of the limitations of claim 3. Primary reference Auboiroux further fails to teach:
wherein the correcting further includes: 
at start and stop times of the sonication time intervals, smoothing the temperature versus image frame curve using interpolation; 
However, the analogous art of Kohler of a medical apparatus with magnetic resonance imaging and thermal dose interpolation processing features (abstract) teaches:
wherein the correcting further includes: 
at start and stop times of the sonication time intervals, smoothing the temperature versus image frame curve using interpolation ([0094]-[0100], describe the interpolation temperature image which is considered to be a frame curve (see 112 rejections above) when it occurs over multiple image frames; [0101]-[0107] describe the heating from HIFU therapy transducers which when estimating thermal doses for individual heating sessions is considered to be at start and stop times of the sonication time intervals); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux, Gross, and Lan to incorporate the smoothing of the temperature data using interpolation as taught by Kohler because thermal data may not be acquired for the entire image at high resolution qualities and using interpolation to 
Primary reference Auboiroux further fails to teach:
wherein the smoothed temperature versus image frame curve is used in the numeric estimation of the temperature derivative for the image element at the image frame
However, the analogous art of Lan of a temperature estimation method for use with medical imaging systems (abstract) teaches:
wherein the smoothed temperature versus image frame curve is used in the numeric estimation of the temperature derivative for the image element at the image frame ([0101]-[0107] of the Kohler reference describe how the thermal dose interpolated data can be utilized in additional modifications whether for display or further calculation. One of ordinary skill in the art would thus look to use the smoothed temperature data as the input data for the temperature derivative calculations as taught by Lan: [0144]-[0147], “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient method”. As the combined Auboiroux and Gross invention provides temperature measurement imaging data, this gradient smoothing method to produce a spatially continuous temperature image would be incorporated with the MR-ARFI data).

Regarding claim 19, the combined references of Auboiroux, Gross, and Lan teach all of the limitations of claim 18. Primary reference Auboiroux further fails to teach:
further comprising: 
at start and stop times of the sonication time intervals, smoothing a temperature versus image frame curve derived from the MR-AFRI data 
However, the analogous art of Kohler of a medical apparatus with magnetic resonance imaging and thermal dose interpolation processing features (abstract) teaches:
further comprising: 
at start and stop times of the sonication time intervals, smoothing a temperature versus image frame curve derived from the imaging data ([0094]-[0100], describe the interpolation temperature image which is considered to be a frame curve (see 112 rejections above) when it occurs over multiple image frames; [0101]-[0107] describe the heating from HIFU therapy transducers which when estimating thermal doses for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux, Gross, and Lan to incorporate the smoothing of the temperature data using interpolation as taught by Kohler because thermal data may not be acquired for the entire image at high resolution qualities and using interpolation to provide smoothing between known data points can provide the user with more precise diagnostic data ([0007]-[0008]). 
Primary reference Auboiroux further fails to teach:
and used in the numeric estimation of the temperature derivative
However, the analogous art of Lan of a temperature estimation method for use with medical imaging systems (abstract) teaches:
and used in the numeric estimation of the temperature derivative([0101]-[0107] of the Kohler reference describe how the thermal dose interpolated data can be utilized in additional modifications whether for display or further calculation. One of ordinary skill in the art would thus look to use the smoothed temperature data as the input data for the temperature derivative calculations as taught by Lan: [0144]-[0147], “In Equation 31, the first term is a term for approximating a temperature correction value to the estimated temperature value, and the second term is a term for calculating the space derivative of the estimated temperature value. The temperature correcting unit 322 calculates such a temperature correction value that minimizes the objective function f.sub.1 shown as Equation 31 by performing a numerical calculation such as a conjugate gradient 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux, Gross, Lan, and Kohler to incorporate the numerical temperature estimation and temperature derive function correction and smoothing feature as taught by Lan because the feature provides an adjustment of the estimated and calculated temperature values in a functional way that provides temperatures that are spatially continuous across the image frames. This provides an enhanced display to the user with more accurate images ([0144]-[0147]).
Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auboiroux, in view of Gross as applied to claims 1 or 10 or 17 above, and further in view of Kong et al. (U.S. Pub. No. 20130116562) hereinafter Kong. 
Regarding claim 5, the combined references of Auboiroux and Gross teach all of the limitations of claim 1. Primary reference Auboiroux further fails to teach:
wherein correcting includes: 
correcting the computed displacement for the temperature change between the image frame and the succeeding or preceding image frame using a combination of at least two of (I) the computed displacement for the image element at the image frame, (II) the computed displacement for the image element at the succeeding image frame, and (III) the computed displacement for the image element at the preceding image frame

wherein correcting includes: 
correcting the computed displacement for the temperature change between the image frame and the succeeding or preceding image frame using a combination of at least two of (I) the computed displacement for the image element at the image frame, (II) the computed displacement for the image element at the succeeding image frame, and (III) the computed displacement for the image element at the preceding image frame ([0060]-[0066], describe the displacement temperature correction feature which utilize an image frame and a second image frame which is considered to be the “image frame” and the “succeeding image frame”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux and Gross to incorporate the computed displacement using the current image frame and the second (succeeding) image frame as taught by Kong because the differences in displacement more accurately determines how temperature of the subject is heated throughout the treatment and thus provides the user with a higher quality image as the temperature changes during HIFU procedures ([0066]-[0068] see also [0028]). 
Regarding claim 12, the combined references of Auboiroux and Gross teach all of the limitations of claim 10. Primary reference Auboiroux further teaches:
wherein computing the temperature-corrected displacement includes: 
On Line Simultaneous ARFI and PRFS Temperature Monitoring, equation [5] provides a displacement calculation/computation on a pixel-by-pixel basis (image element at the image frame) with the positive and negative phase polarity encoding gradient values of the succeeding and preceding image frames utilized in the displacement calculation Φ+ and Φ- as shown in equations [5] and [6]; see also page 935, Phantom Studies); and 
Primary reference Auboiroux further fails to teach:
performing temperature correction using a combination of at least two of (i) the computed displacement for the image element at the image frame, (ii) the computed displacement for the image element at the succeeding image frame, and (iii) the computed displacement for the image element at the preceding image frame
However, the analogous art of Kong of a directional displacement movement calculation feature for medical image processing (abstract) teaches:
performing temperature correction using a combination of at least two of (i) the computed displacement for the image element at the image frame, (ii) the computed displacement for the image element at the succeeding image frame, and (iii) the computed displacement for the image element at the preceding image frame ([0060]-[0066], describe the displacement temperature correction feature which utilize an image frame and a second image frame which is considered to be the “image frame” and the “succeeding image frame”).

Regarding claim 20, the combined references of Auboiroux and Gross teach all of the limitations of claim 17. Primary reference Auboiroux further fails to teach:
wherein the correcting includes: 
correcting for the temperature change using a combination of at least two of (I) the computed displacement of the image frame, (II) the computed displacement of the succeeding image frame, and (III) the computed displacement of the preceding image frame
However, the analogous art of Kong of a directional displacement movement calculation feature for medical image processing (abstract) teaches:
wherein the correcting includes: 
correcting for the temperature change using a combination of at least two of (I) the computed displacement of the image frame, (II) the computed displacement of the succeeding image frame, and (III) the computed displacement of the preceding image frame ([0060]-[0066], describe the displacement temperature correction feature which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux and Gross to incorporate the computed displacement using the current image frame and the second (succeeding) image frame as taught by Kong because the differences in displacement more accurately determines how temperature of the subject is heated throughout the treatment and thus provides the user with a higher quality image as the temperature changes during HIFU procedures ([0066]-[0068] see also [0028]). 
Claims 6, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Auboiroux, in view of Gross, in further view of Kong as applied to claims 5 or 12 or 20 above, and further in view of Konofagou et al. (U.S. Pub. No. 9320491) hereinafter Konofagou.
Regarding claim 6, the combined references of Auboiroux, Gross, and Kong teach all of the limitations of claim 5. Primary reference Auboiroux further fails to teach:
wherein the correcting uses the combination comprising the sum Dn+1 + 2Dn, + Dn-1 where Dn, is the computed displacement for the image element at the image frame, Dn+1 is the computed displacement for the image element at the succeeding image frame, and Dn-1 is the computed displacement for the image element at the preceding image frame
However, the analogous art of Konofagou of a motion capturing and improved temporal resolution imaging system (abstract) teaches:
n+1 + 2Dn, + Dn-1 where Dn, is the computed displacement for the image element at the image frame, Dn+1 is the computed displacement for the image element at the succeeding image frame, and Dn-1 is the computed displacement for the image element at the preceding image frame (col 6, lines 22-55; col 7, lines 31-67 and col 8, lines 1-12; and col 16, lines 13-62, describe the displacement calculation for a set of images frames and sub-frames using a sum between the obtained displacement maps. Lacking further criticality or unexpected results, the teaching of using a cross-correlation sum of displacements across the sequence of sub-frames is considered to be a suitable equivalent to the combination sum of the claim, as it provides the same end result of estimation of more accurate displacements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux, Gross, and Kong to incorporate the displacement calculation between preceding and succeeding image frames as taught by Konofagou because frame rates can be adjusted to emphasize motion capture or spatial resolution and providing more accurate computation of displacements across image frames can produce better imaging of motion while retaining high spatial resolution (col 2, lines 13-50). 
Regarding claim 13, the combined references of Auboiroux, Gross, and Kong teach all of the limitations of claim 12. Primary reference Auboiroux further fails to teach:
wherein the temperature correction uses the sum Dn+1 + 2Dn, + Dn-1 where Dn, is the computed displacement for the image element at the image frame, Dn+1 is the n-1 is the computed displacement for the image element at the preceding image frame
However, the analogous art of Konofagou of a motion capturing and improved temporal resolution imaging system (abstract) teaches:
wherein the temperature correction uses the sum Dn+1 + 2Dn, + Dn-1 where Dn, is the computed displacement for the image element at the image frame, Dn+1 is the computed displacement for the image element at the succeeding image frame, and Dn-1 is the computed displacement for the image element at the preceding image frame col 6, lines 22-55; col 7, lines 31-67 and col 8, lines 1-12; and col 16, lines 13-62, describe the displacement calculation for a set of images frames and sub-frames using a sum between the obtained displacement maps. Lacking further criticality or unexpected results, the teaching of using a cross-correlation sum of displacements across the sequence of sub-frames is considered to be a suitable equivalent to the combination sum of the claim, as it provides the same end result of estimation of more accurate displacements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux, Gross, and Kong to incorporate the displacement calculation between preceding and succeeding image frames as taught by Konofagou because frame rates can be adjusted to emphasize motion capture or spatial resolution and providing more accurate computation of displacements across image frames can produce better imaging of motion while retaining high spatial resolution (col 2, lines 13-50). 

wherein the correcting uses the combination comprising the sum Dn+1 + 2Dn, + Dn-1 where Dn is the computed displacement of the image frame, Dn+1 is the computed displacement of the succeeding image frame, and Dn-1 is the computed displacement of the preceding image frame
However, the analogous art of Konofagou of a motion capturing and improved temporal resolution imaging system (abstract) teaches:
wherein the correcting uses the combination comprising the sum Dn+1 + 2Dn, + Dn-1 where Dn is the computed displacement of the image frame, Dn+1 is the computed displacement of the succeeding image frame, and Dn-1 is the computed displacement of the preceding image frame col 6, lines 22-55; col 7, lines 31-67 and col 8, lines 1-12; and col 16, lines 13-62, describe the displacement calculation for a set of images frames and sub-frames using a sum between the obtained displacement maps. Lacking further criticality or unexpected results, the teaching of using a cross-correlation sum of displacements across the sequence of sub-frames is considered to be a suitable equivalent to the combination sum of the claim, as it provides the same end result of estimation of more accurate displacements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux, Gross, and Kong to incorporate the displacement calculation between preceding and succeeding image frames as taught by Konofagou because frame rates can be adjusted to emphasize motion capture or spatial resolution . 
Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Auboiroux, in view of Gross as applied to claims 1 or 7 or 10 above, and further in view of Burdette et al. (U.S. Pub. No. 20150209551) hereinafter Burdette.
Regarding claim 8, the combined references of Auboiroux and Gross teach all of the limitations of claim 1. Primary reference Auboiroux further fails to teach:
wherein the MR-AFRI data processing method further comprises generating a temperature-corrected displacement versus time profile for a displayed image element comprising the temperature-corrected displacements for the displayed image element plotted against image frame
However, the analogous art of Burdette of a magnetic resonance compatible catheter for use with high intensity ultrasound (abstract) teaches:
wherein the magnetic resonance data processing method further comprises generating a temperature-corrected displacement versus time profile for a displayed image element comprising the temperature-corrected displacements for the displayed image element plotted against image frame ([0067]-[0070]; [0071], “Once accurate temperature maps of the ultrasound heating are obtained, it is important that the temperature maps are registered to the correct tissue region in order to determine tissue coagulation and necrosis based on the temperature thresholds (.about.50-54.degree. C.) and thermal dose (t.sub.43>240) reached. Because the tissue moves 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux and Gross to incorporate the temperature vs time profile plotted against the image frames as taught by Burdette because it provides real-time imaging during interventional medical procedures that enables a physician to make adjustments to treatment profiles based on where temperatures fluctuate in relation to target anatomies. This provides the most accurate mapping of temperature displacement to anatomical structures ([0071]). 

a display operated by the electronic processor to display the temperature- corrected displacement image or the temperature-corrected displacement versus time profile
However, the analogous art of Burdette of a magnetic resonance compatible catheter for use with high intensity ultrasound (abstract) teaches:
a display operated by the electronic processor to display the temperature- corrected displacement image or the temperature-corrected displacement versus time profile ([0057], display software; [0058]; [0071], “Once accurate temperature maps of the ultrasound heating are obtained, it is important that the temperature maps are registered to the correct tissue region in order to determine tissue coagulation and necrosis based on the temperature thresholds (.about.50-54.degree. C.) and thermal dose (t.sub.43>240) reached. Because the tissue moves and deforms during each cardiac cycle, the individual temperature images have to be registered to the correct anatomy. In one implementation, an algorithm proposed by de Senneville, et al. may be utilized for estimating the tissue displacement in the images. The proposed approach uses image-processing techniques to estimate real -time organ displacement from anatomical images. Image registration allows estimation of the organ displacement with subpixel accuracy because the registration process is computed with a large number of pixels. The objective is to register the coordinates of each part of the tissue in the temperature image with the corresponding tissue in a reference image. 3D vector field maps are preferred for this purpose, but they are difficult to acquire in real -time cardiac 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux and Gross to incorporate the temperature vs time profile plotted against the image frames as taught by Burdette because it provides real-time imaging during interventional medical procedures that enables a physician to make adjustments to treatment profiles based on where temperatures fluctuate in relation to target anatomies. This provides the most accurate mapping of temperature displacement to anatomical structures ([0071]). 
Regarding claim 15, the combined references of Auboiroux and Gross teach all of the limitations of claim 10. Primary reference Auboiroux further fails to teach:
repeating the computing for said contiguous plurality of image frames of the MR-AFRI data to generate the temperature-corrected displacement versus time profile for the image element
However, the analogous art of Burdette of a magnetic resonance compatible catheter for use with high intensity ultrasound (abstract) teaches:
repeating the computing for said contiguous plurality of image frames of the MR-AFRI data to generate the temperature-corrected displacement versus time profile for the image element ([0067]-[0070]; [0071], “Once accurate temperature maps of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux and Gross to incorporate the temperature vs time profile plotted against the image frames as taught by Burdette because it provides real-time imaging during interventional medical procedures that enables a physician to make 
Regarding claim 16, the combined references of Auboiroux and Gross teach all of the limitations of claim 10. Primary reference Auboiroux further fails to teach:
wherein the MR-ARFI method further comprises: 
operating a display to display at least one of the temperature-corrected displacement image and the temperature-corrected displacement versus time profile
However, the analogous art of Burdette of a magnetic resonance compatible catheter for use with high intensity ultrasound (abstract) teaches:
wherein the MR-ARFI method further comprises: 
operating a display to display at least one of the temperature-corrected displacement image and the temperature-corrected displacement versus time profile ([0057], display software; [0058]; [0071], “Once accurate temperature maps of the ultrasound heating are obtained, it is important that the temperature maps are registered to the correct tissue region in order to determine tissue coagulation and necrosis based on the temperature thresholds (.about.50-54.degree. C.) and thermal dose (t.sub.43>240) reached. Because the tissue moves and deforms during each cardiac cycle, the individual temperature images have to be registered to the correct anatomy. In one implementation, an algorithm proposed by de Senneville, et al. may be utilized for estimating the tissue displacement in the images. The proposed approach uses image-processing techniques to estimate real -time organ displacement from anatomical images. Image registration allows estimation of the organ displacement with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance acoustic radiation force method of Auboiroux and Gross to incorporate the temperature vs time profile plotted against the image frames as taught by Burdette because it provides real-time imaging during interventional medical procedures that enables a physician to make adjustments to treatment profiles based on where temperatures fluctuate in relation to target anatomies. This provides the most accurate mapping of temperature displacement to anatomical structures ([0071]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        ing